Citation Nr: 0936192	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant is entitled to dependency and 
indemnity compensation (DIC) for the Veteran's cause of 
death.  

2.  Whether the appellant is entitled to non-service-
connected death pension benefits.  

3.  Whether the appellant is entitled to accrued benefits.  


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army and 
the Regular Philippine Army from May 1941 to February 1971.  
He received a Purple Heart for his service in World War II.  
The Veteran died in November 2000.  The appellant is the 
Veteran's widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO determined 
that the appellant was not eligible for DIC benefits, 
including non-service-connected death pension and/or accrued 
benefits, based on an unappealed April 1986 forfeiture 
decision which became final during the Veteran's lifetime.

In her March 2008 initial "Appeal to the Board," VA Form 9, 
(Substantive Appeal), the appellant requested a Board hearing 
before a Veterans Law judge sitting at the RO.  In her August 
2008 amended Substantive Appeal, she requested a Board 
hearing in Washington, DC.  The hearing was scheduled for May 
2009, but the appellant failed to appear for such hearing, 
and has offered no explanation as to her failure to attend.  
Thus, the Board considers her hearing request withdrawn.  

The appellant has not selected a representative through a 
power of attorney.  As such, the Board finds that she wishes 
to proceed without representation.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In an April 1986 decision, the Compensation and Pension 
(C&P) Service declared that the Veteran had forfeited his 
right to VA benefits by rendering aid and assistance to an 
enemy of the United States; and the Veteran did not appeal 
this decision. 

2.  Forfeiture was declared after September 2, 1959.

3.  The Veteran served continuously with the Philippine 
Commonwealth Army and the Regular Philippine Army from May 
1941 to February 1971; and there is no evidence that the 
Veteran served during two or more separate service periods.  


CONCLUSION OF LAW

The appellant has no legal entitlement to dependency and 
indemnity compensation, death pension and/or accrued 
benefits.  38 U.S.C.A. § 6104 (West 2002); 38 C.F.R. §§ 3.13, 
3.900, 3.902, 3.904 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim"); Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  Accordingly, the VCAA does not apply in the instant 
case.  

Merits of the Claim

The appellant claims that she is entitled to DIC, non-
service-connected death pension, and/or accrued benefits 
based on her status as the spouse of the deceased Veteran.  
See August 2007 "Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child," VA Form 21-534 (Claim).    The 
Veteran's death certificate indicates that he died in 
November 2000 of a myocardial infarction, old and recent.  
See November 2000 Certificate of Death; August 2007 
Certification from Quezon City Police Chief Inspector.  
  
As noted, the evidence of record confirms that in an April 
1986 Forfeiture Decision, the C&P Service held that the 
Veteran had forfeited his right to VA benefits by rendering 
aid and assistance to the enemy of the United States.  The 
C&P Service made this determination based on the fact that 
the Veteran was a member of the Imperial Japanese Government 
(then an enemy of the United States) sponsored and controlled 
Bureau of Constabulary (BC) from February 1943 to October 
1944 or later.  See April 1986 Forfeiture Decision.  The C&P 
Service found that the records established, beyond a 
reasonable doubt, that the Veteran's sustained membership and 
service of approximately 21 months in the BC during the enemy 
occupation of the Philippines was of assistance to the 
Imperial Japanese Government in violation of the provisions 
of Section 3504(a) of Title 38, United States Code (now at 
38 U.S.C.A. § 6104 (West 2002)).  More specifically, the 
April 1986 Forfeiture Decision explained that the Veteran's 
assertion that he was "forced" to join the BC was not 
supported by the evidence of record.  In this regard, the 
Japanese did not force participation in the BC, but rather, 
carefully screened its prospective members which were 
selected from voluntary applications.  Furthermore, it was 
recognized that the BC or any of its components, as comprised 
during the Japanese occupation of the Philippines, were 
tantamount to Armed Forces of the Imperial Japanese 
Government.  Such organizations were created primarily to 
assist the Japanese in, and were used for, apprehending 
guerrillas and guerrilla suspects and in suppressing the 
underground resistance movement in furtherance of the 
Japanese war effort against the United States and its allies.  
Thus, the Forfeiture Decision explained that the Veteran, as 
a member of the BC, was admittedly involved in the overall 
efforts of the Japanese military to defeat the United States 
and its allies; and membership in the BC had been held to 
constitute prima facie evidence of rendering assistance to an 
enemy of the United States and its allies, and it was 
understood that all members of the BC who underwent academy 
training, as the veteran did, were required to take an oath 
of allegiance to the Imperial Japanese Government.  See April 
1986 Forfeiture Decision.  The Veteran did not appeal the 
April 1986 Forfeiture Decision.  

The law provides that any person shown by evidence 
satisfactory to the Secretary to be guilty of, in part, a 
treasonable act shall forfeit all accrued or future 
gratuitous benefits under laws administered by the Secretary.  
38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902(b) 
(2008).  A treasonable act is defined as an act of mutiny, 
treason, sabotage or rendering assistance to an enemy of the 
United States or of its allies.  38 C.F.R. § 3.902(a).  

However, when the person primarily entitled has forfeited his 
or her rights by reason of fraud or a treasonable act, 
determination as to the rights of any dependents of record to 
benefits under § 3.901(c) ("Fraud") or § 3.902(c) 
("Treasonable Acts") may be made upon receipt of an 
application.  38 C.F.R. § 3.900(d).   

Thus, pursuant to 38 C.F.R. § 3.902(c), the spouse of a 
deceased veteran may receive benefits in one of two ways.  
First, in a case in which forfeiture is declared prior to 
September 2, 1959, based on a treasonable act, the Secretary 
may pay any part of benefits so forfeited to the dependents 
of the person provided the decision to apportion was 
authorized prior to September 2, 1959, and the amount 
apportioned does not exceed the amount to which the dependent 
would be entitled as a death benefit.  38 C.F.R. § 3.902(c).  
Death benefits may too be paid under the same circumstances.  
38 C.F.R. § 3.904(b).  Second, in a case in which forfeiture 
is declared after September 2, 1959, there is no authority to 
apportion or award to any person gratuitous benefits based on 
any period of military, naval, or air service commencing 
before the date of commission of the offense that resulted in 
the forfeiture.  38 U.S.C.A. § 6104(c); 38 C.F.R. § 3.904(b).

In determining whether an individual is entitled to benefits 
based on a period of service commencing after the date of 
commission of the offense that resulted in the forfeiture, 
regulations provide that, with regard to such service, 
conditional discharges (e.g., those undertaken for purposes 
of reenlistment) do not divide an otherwise consecutive 
period of service into two or more separate service periods.  
38 C.F.R. § 3.13(a), (c).

In this case, forfeiture was declared against the Veteran 
after September 2, 1959.  See April 1986 Forfeiture Decision.  
Thus, the appellant is not entitled to the benefits being 
sought on appeal under 38 C.F.R. § 3.904(b) unless the 
appellant is entitled to benefits based on a period of the 
Veteran's service commencing after the date of commission of 
the offense that resulted in the forfeiture.  

The Board finds that the appellant is not entitled to the 
benefits sought on appeal under 38 C.F.R. § 3.904(b) based on 
the claim that the Veteran served a second period of active 
service that commenced after the commission of the offense 
that resulted in forfeiture (here, after approximately 
October 1944).  Although the Veteran's service personnel 
records indicate that the Veteran served in the Regular 
Philippine Army from August 1945 to June 1946, after working 
in the BC, and continued to serve until February 1971, there 
is no evidence that the Veteran's service from May 1941 to 
February 1971 results in two or more separate periods of 
service.  In this regard, the Veteran's AGUZ Form 632 
indicates that the Veteran was treated as being on "No 
Casualty Status" from September 18, 1942, to August 16, 
1945, and was never discharged from the Philippine 
Commonwealth Army during this period of "alleged POW status 
(not supported)" and "working for the Japanese" in the BC.  
In other words, the Veteran was still a member of the 
Philippine Commonwealth Army from September 18, 1942, to 
August 16, 1945, while he was allegedly a POW, released, and 
worked in the BC.  Further, the Veteran's "Statement of 
Service" from the Headquarters of the Philippine 
Constabulary, dated February 1971, indicates that the Veteran 
was "on continuous military service from May 10, 1941 
[enlistment] to January 31, 1971 [the day before 
discharge]."  

Although the appellant may argue that the Veteran's 
reenlistment to the Regular Philippine Army in June 15, 1946 
(see "Statement of Service" from the Headquarters of the 
Philippine Constabulary, dated February 1971), is proof of a 
second period of active service that commenced after the 
commission of the offense resulting in forfeiture, 
conditional discharges (e.g., those undertaken for purposes 
of reenlistment) do not divide an otherwise consecutive 
period of service into two or more separate service periods.  
38 C.F.R. § 3.13(a), (c).  
    
Thus, based on the discussion above, the Board concludes that 
the appellant has no legal entitlement to DIC, non-service-
connected death pension, and/or accrued benefits.  Her claim 
must therefore be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (holding that, 
when the law, not the facts, in a case is dispositive, the 
claim must be denied based on a lack of entitlement under the 
law).


ORDER

Entitlement to DIC for the Veteran's cause of death is 
denied.  

Entitlement to non-service-connected death pension benefits 
is denied.  

Entitlement to accrued benefits is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


